 314DECISIONSOF NATIONALLABOR RELATIONS BOARDDan Carter CompanyandCarpenters Local UnionNo. 2139,United Brotherhood of Carpenters &JoinersofAmerica,AFL-CIO.Case12-CA-3743November 20, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn September 19, 1967, Trial Examiner Lau-rence A. Knapp issued his Decision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfairlabor practices within the meaning of the NationalLabor Relations Act, as amended, and recommend-ing that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attachedTrialExaminer'sDecision.Thereafter, the Re-spondent filed exceptions to the Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions,' and recommenda-tions of the Trial Examiner.ORDERPursuant to Section I0(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Dan Carter Company,Tallahassee, Florida, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order.the "Act").' Respondent's counsel filed a brief but I didnot have the henelit of one from counsel for the General^.ounseUpon the entire record of the case, including myobservation of the demeanor of the various witnesses.Imake the following.FINDINGS OF FACTITHE BUSINESS 01= RESPONDENT.THE LABORORGANIZA-TION INVOLVEDRespondent,a corporation,2 operates at Tallahassee,Florida, a plant for the manufacture of windows,doors,mouldings, and like custom woodwork products used inthe building industry. In the 12 months preceding is-suance of the complaint,Respondent received fromFlorida suppliers goods and materials valued in excess of$50,000 which said suppliers,in turn,had receiveddirectly from States other than the State of Florida.Respondent'soperations are activities affecting com-merce within the meaning of Section 2(7) of the Act, andassertion of jurisdiction by the Board over Respondentwill effectuate the policies of the Act.The Charging Party, Carpenters Local Union No.2139, United Brotherhood of Carpenters&Joiners ofAmerica,AFL-CIO (herein usually called the"Union"),is a labor organization within the meaning of Section 2(5)of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint charges Respondent with refusing tobargain collectivelywith the Union as the majorityrepresentative of Respondent's production and main-tenance employees; and, in this connection, with engag-ing in various acts of interference, restraint, and coerciondesigned to discourage membership in the Union and todestroy its majority representative status. The foregoingacts are alleged to have been committed in the periodfrom January 16 to 31, 1967, a period immediately coin-cident, as will be seen, with the initial union activityamong Respondent's employees. The complaint furtheralleges that Respondent requested and received a swornevidentiary statement given by one of its employees to aninvestigating representative of the Board, and that onApril 28, 1967, the last working day but one prior to thescheduled date of the hearing herein, Respondent ter-minated the employment of employees composing itsthen complement of production and maintenance em-ployees to discourage membership in the Union.' In addition to the reasons given by the Trial Examiner for finding validthe authorization cards offered to support the union's majority statusMember Brown relies upon his separately stated view inDan HowardMfg Co, and Dan Howard Sportswear, Inc ,158 N LRB 805, 807, fn 5TRIAL EXAMINER'S DECISIONSTATEMENT OF THE C %SEIAURENCE A. KNAPP, Tria Examiner: I heard thiscase in Tallahassee. Florida, on May 2 to 4, 1Y67, pur-suant to preliminary procedures in compliance with theNational Labor Relations Act, as amended therein called'Following charges filed on January 31 and February 23, 1967, thecomplaint herein issued on March 22, 1967, to which Respondent filed itsanswer on March 31, 1967 On April 11, 1967, on motion of the GeneralCounsel not opposed by Respondent, Trial Examiner Schneider enteredan order deeming to be admitted as true certain allegations of the com-plaint not pleaded to by Respondent in compliance with Section 102 20 ofthe Board's Rules and Regulations, Series 8, as amended On May I,1967, the Charging Party filed an additional charge At the outset of thehearing motions of the General Counsel variously to modify and add tothe unfair labor practice allegations of the complaint were granted; tothese amendments the Examiner accepted the oral pleas of denial made onthe record by counsel for RespondentIThe complaint makes no reference to Respondent as a corporation,but it developed in the course of the examination of Mrs Fae RountreeCarter, its president, that it is a corporate enterprise (of what State therecord does not show)168 N LRB No. 44 DAN CARTER COMPANY315In considering the issues and evidence in the case, it isenlightening to bear in mind that Respondent, a manufac-turer of custom woodwork products, is a very small enter-prise.As of mid-January 1967, the starting point of thecase, Respondent had only some 16 or 17 production andmaintenance workers, and an office staff consisting of aclerk, a salesman, and an estimator. Respondent has buttwo persons with supervisory authority, James English,foreman in charge of the production shop, and Mrs. FaeRountree Carter, Respondent's president, chief execu-tive,anddominant figure.3 In this employmentmicrocosm, as will be seen, an atmosphere of familiarityand free and easy communication prevails among theproduction employees and between them and ForemanEnglish.As English described the situation in part,"we're a group, a small group of men that talk over theirproblems together...."In late 1966 and the early days of January 1967,production employee Benny Cunningham promotedamong his fellow shop employees the idea of theirrepresentation by a union by querying them concerningtheir willingness to attend a meeting with union repre-sentativeswhich he proposed to arrange, and whichwas held at the local Labor Temple on the evening ofJanuary 16, 1967.4 Thirteen of Respondent's shop em-ployees attended. Present for the Union were Mr. T. L.Carlton, International Representative, and Mr. EdgarDavis, business manager of the local Union. Carlton ineffect presided at the meeting. Toward the end of themeeting he had distributed among the employees theUnion's authorization cards, which provide that thesigner designates the Union as his bargaining representa-tive.After he had read aloud the wording of the card,each of the 13 employees present executed a card (G.C.Exhs. 6(a) to 6(m), inclusive).5On the next day, January 17, as he had explained at themeeting he would do, Carlton mailed (1) to the Board'sOffice in Jacksonville, Florida, the Union's petition forcertification as the majority representative of Respond-ent's production and maintenance employees (accom-panied, I infer, by the 13 signed cards); and (2) to Mrs.Carter, as Respondent's president, a registered letter as-serting the Union's majority status and requesting a meet-7Mrs Carter suceeded to the presidency and, together with her son,Paul Hodges (the salesman referred to above), to majority stock control ofRespondent upon the death of her husband, Dan Carter (Respondent'sfounder, I infer), in late 1965 The other and minority stockholders consistof employees and other persons intimately associated with the Company,such as Foreman English (who is also a vice president of the Company),estimator "Ted" Folmar, Mr Henderson, of counsel to the Company, andthe latter's secretary The evidence leaves no doubt that Mrs Carter hasthe decisive say in the conduct of Respondent's affairs, that she is a per-son of strong-willed character, and that she is decidedly opposed to labororganizations in principle"All dates used hereinafter refer to the year 1967'On the basis of employee Retherford's testimony, which I credit overthat of Foreman English to the extent that the two versions vary, I find(1) that on the afternoon of January 16, English asked Retherford if hewas going to attend the meeting that night and Retherford replied in the af-firmative, and (2) that the next day English asked Retherford whether hehad attended, and, when Retherford replied that he had, English furtherasked Retherford what or how many employees were there and had signedcards, to which questions Retherford replied that about all the employeeshad been present and had signed union cardsfiAt the hearing the parties stipulated that Respondent received theletteron January 23. Fiom additional evidence adduced from MrsCarter, it appears that the postal authorities kept the letter in her personalpost box at the local post office, while sending the customary notice toRespondent's plant, she was absent from the plant for several days beforeing concerningrecognition of and bargaining with theUnion. Mrs. Carter did not obtain personal possession ofCarlton's letter until the afternoon of January 23,6 anddid not reply to it. On January 19, however, she wasnotified of the Union's petition and the fact that it wassupported by thesignaturesof 30 percent or more of theemployees, in the course of telephone calls she receivedfrom Board representatives seeking her cooperation inthe holding of an election. Also, beginning about January19, the employee cardsignersbegan to display, and byJanuary 23 practically all of them were wearing, "VOTECARPENTERS" buttons Carlton had given them at theJanuary16 meetingwith corresponding instructions. Andin the period immediately following the January 16 meet-ing the matter of the Union became the subject ofgeneralconversation among the employees, and between themand Foreman English, in the shop.About January 19, employee Thompson, who rode toand from work with Foreman English, asked Englishwhat he thought Mrs. Carter would do if the shop "went"union, to which English replied that he thought that shewould close the plant.'On Monday, January 23, during the midmorning"break" period, Mrs. Carter addressed an assembly ofthe shop employees which Foreman English had con-vened at her direction. Referring to the prospective elec-tion and admitting her understanding that the Union'spetition had the support of a considerable percentage oftheemployees present, she dwelt on the benefitsRespondent had extended to the employees by way ofwage increases, Christmas bonuses, and the like; andstated that Respondent had lost money in 1966 and wasunable, due to competitive conditions, to assume greatercosts (which she was necessarily implying plant union-ization would entail). She likewise stated that at the timeof her husband's death she had been advised to terminatethe business but that she had kept it in operation for thebenefit of the employees dependent on it. She furtherstated that her husband had been opposed to unions andthat she wanted to follow in his footsteps; and that if theUnion came in she would immediately lock the doors andsell off the equipment piece bypiece.'Mrs. Carter's threat to close the plant gave rise to andgoing there on January 23, and that, after addressing the employees thatmorning ashereinafter described, she turned to her mail, discovered thenotice, andthen sentfor and received the Union's letter that afternoon'This finding is based on the testimony of Thompson With referenceto this testimony English admitted that, as previously stated, he 'par-ticipated in the then prevalent shop conversation concerning the Unionand that "they'd ask me a question," but asserted that there was no talkabout the Union "so far as I'm concerned " I interpret this latter reserva-tion on English's part as meaning only his disclaimer that he initiated anysuch conversation and not as a denial that he made the remark attributedto him by Thompson6According to Mrs Carter and Foreman English, Mrs Carter said, inconnection with her references to added costs, that if the employeesbrought the Union in "you [referring to the employees] will close thedoors " Even if Mrs Carter put the matter this way, she necessarily wasdeclaring her intention to close the plant rather than deal with a union asthe employees' bargaining representativeBut I do notcredit these ver-sions of her remarks Mrs Carter proved herself to be a person deeplyhostile to labor organizations as such, and, on demeanor and otherevidence,Iam satisfied that both she and English were disposed to inclineand color their testimony as they thought would bestsuit Respondent'sadvantage These areamong thereasons why I credit the General Coun-sel's evidence and find, as statedin the text, that she made clear her flat in-tention to close the plant in the event,and at thetime when, the Unionestablisheditsmajorityrepresentative status 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas the subject of corresponding concern and discussionamong the employees, and between them and ForemanEnglish, in the immediately following days. According tothe General Counsel's evidence, English told both em-ployees Holm and Alday that Mrs. Carter would definite-ly carry out her threat, and told employee Retherford thathe thought she would do so. I credit this testimony, par-ticularly since English himself admitted having madestatements of this general character to a number of em-ployees.`'On January 24, the day of his statement toemployee Retherford, he also told a group of employeesgathered near the timeclock that, by speaking up to Mrs.Carter during her remarks the day before, employeeThompson had "asked" for a reduction to a 3-day weekand that anybody else who spoke up for the Union or wasfor the Union would probably get the same treatment.10In the same set of remarks, English described Mrs. Carteras "stubborn" at times and made one of his various state-ments that she would close the plant if "there was aunion."" Similarly, during the afternoon of January 24,English approached employee Holm (who during thelunch hour had asked one of the employees why he hadremoved his union button) and asked Holm to quit talkingto the men about the Union since everybody knew "allabout" this subject. Holm, in reply, asserted his right totalk about any subject during his break and lunch periods.English stated that this was up to Holm but that when"this was all over" Holm would probably be without ajob. In the same conversation English said to Holm, refer-ring to Mrs. Carter, "You know how she is. She's op-posed to unions, and she will-if the shop goes union, shewill-if the men go union, she will shut the shop." 12Prior to the morning "break" on January 26, Englishhad a conversation with employee Alday, in which he toldAlday that he was not going to let a lot of agitators talkhim out of a job and made other remarks equivalant to hissolicitingAlday to sign a letter to drop the Union towhich English made reference.13 Similarly, prior to thebreak thatmorningEnglishapproached employeeRetherford, whose work station is near English's deskand with whom, the record manifests, English was ontalkative terms.According to Retherford's testimony,English said he had talked to two or three other "mainleaders" (Cunningham's was the only name he men-tioned) about getting up a letter for the employees to signand send off stating that they did not want a union or that"English denied having had any conversations concerning union activi-ties with Holm or Alday, and could not recall talking to Retherford on thissubjectHowever, he admitted that several employees had asked him if hethought Mrs Carter would close the plant if the Union came in What hereplied, he testified, was that he believed Mrs Carter "would have" toclose the plant if the Union came in It would in my opinion, make no legaldifference if what English said contained the "would have" qualificationhe described, because employees are not required to make nice grammati-cal distinctions where they in effect are given to understand that theirmajority adherence to a union endangers the source of their livelihoodBut in the light of the overt threat I have found Mrs Carter made but aday or so before, I do not believe that English made the careful qualifica-tion he described and find that the statements he made were as describedin the text above10While Mrs Carter was addressing the employees on January 23, em-ployee Thompson had twice obtained Mrs Carter's recognition and thenmade remarks having the effect of challenging statements Mrs Carter hadmade regarding prior wage increases and Respondent's financial condi-tionn English denied having any conversation concerning "union activity"with the employee, Holm, who gave this testimony Holm was notdescribing a conversation between him and English, but a setting in whichthey had decided not to have an election; that the othershe had talked to had agreed to sign; and then askedRetherford what he felt about this and Retherford repliedthat, if the "rest" would sign, he would likewise. Rether-ford further testified that in this conversation English alsosaid he was going to telephone Mrs. Carter to come to theplant and type up the letter. On his own initiative, Rether-ford then sought out Cunningham. According to Rether-ford, he asked Cunningham if, and Cunningham con-firmed that, English had talked with him about gettingsuch a letter prepared, signed, and sent off; Retherfordasked Cunningham how he felt about this and Cun-ningham said "we might as well forget the whole thing";and Cunningham further stated that he had informed En-glish that he would sign such a letter and "see" if the restwould and that he was going to get the letter typed up.Cunningham admitted having had a conversation withRetherford but could not rec'll its content and, hence, didnot directly deny having made the specific statements at-tributed to him by Retherford. In his further testimony,Cunningham asserted that the idea of the letter originatedwith h:m. In explanation, he testified that, for reasonswhich he could not clearly elucidate under extensive in-terrogation by the Examiner, he (and, he said, other em-ployees whom he did not, however, identify) had becomedisenchanted with the union idea; that friction and an-tagonism were developing between those wanting to dropthe Union and those of contrary mind; that he did notknow how to go about dropping the Union; that, onJanuary 25, he went to Foreman English for advice,because English was the "supervisor" and he thoughtEnglish, with whom he was accustomed to confer, mighthave "better knowledge of the thing" and "probably bothof us together could [a sentence he did not conclude] ";and that, as English also testified, when he put theproblem to English, including the idea of the employees'letter,English declined to have anything to do with thematter-that "we" had started it and should end it. Forhis part, English testified that on January 25 Cunninghamasked his opinion about a letter to the Board stating thatthe employees did not want a union, and that he told Cun-ningham such a letter "might help"; and that, on January26, in a conversation he believed he must have initiated,he had relayed to Retherford this much of what had trans-pired in his talk with Cunningham the day before.On the basis of this evidence, my distinct impressionEnglish was speaking to a group of the men Moreover, English did on hisown admission make rather similar remarks to a number of employees Inthe circumstances, and considering the more likely probabilities on therecord as a whole, I make the finding stated in the text as to his remarks tothe group12 tmake these findings on the basis of Holm's testimony, which Icredit over that of English (I) that he did not talk to Holm relative tounion activity, and (2) that he did not tell any employee he would find him-self out of a job if he talked continually about the Union13According to Alday, English said he had on his desk a paper to giveup the Union which he told Alday he could sign anytime he asked to, andfurther told Alday that employee Quinn was going to quit and he feltAlday could get Quinn's job and perhaps a 10-cent raise While I believethat Alday was endeavoring to testify truthfully, he may have been inerror in testifying that English said he had such a letter on his desk, since theletter had not yet been prepared But I believe English in some way urgedAlday to sign such a letter, since he knew from his talk'with Cunninghamthe previous day that such a letter was in train Hence, and since Englishdid not deny having had with Alday a conversation embodying the specificstatements Alday attributed to him but contented himself with denyingthat he had had any conversation with Alday about union activities, Imake the findings about this conversation stated in the text DAN CARTER COMPANY317that both English and Cunningham sought to slant theirtestimony in Respondent's favor, and on what I considerare the probabilities toward which the record as a wholepoints,I believe Retherford's account of what he was toldby English and Cunningham. His account can be in-terpreted to mean that the idea of the letter originatedwith Foreman English, who sought and obtained assentto the plan on the part of Cunningham (and perhapsothers) on January 25, just as English clearly was seekingRetherford's adherence to the idea on January 26. I finditdifficult to believe that Cunningham broached the ideato English as his own, in the light of Cunningham's owntestimony that he did not know how to drop the Unionand went to English for advice on the very matter.Moreover, I am impressed by the fact that English neverspecifically denied either (1) Retherford's testimony thathe had told Retherford he was going to arrange for Mrs.Carter to come to the plant to type the letter, or (2) Al-day's testimony that early on January 26 he told Alday hehad a paper on his desk to give up the Union which Aldaycould sign any time he wished to. Hence, while part ofRetherford's account of what he was told might, if readapart, be regarded as not precluding the possibility thatCunningham came to English with the letter idea, otherthingsEnglish said to Retherford and Alday, and othercircumstances of record, preponderate in favor of finding,as I do, that the idea originated with English and waspromoted and advanced by him as a course for the em-ployees to follow.14-In the course of the morning work period on January26, Cunningham asked the shop employees to conveneduring the 10 a.m. break period to see how many em-ployees were for and how many against continuing "tohold out for the Union." The meeting took place with allemployees at work present, and, with the employeespolled individually by Cunningham, a majority voted inthe negative. On the basis of this vote, the employeesthen concurred in Cunningham's proposal that he gettyped up for them to sign a letter to the Board's represent-ative stating that they did not want an election. Cun-ningham then reached Mrs. Carter by telephone at herhome and told her that he and others did not want to berepresented by the Union, that they regretted their priordecision, and that he wanted Mrs. Carter to come to theplant to type up a corresponding letter to send to Mr.Dean, one of the Board's representatives who had previ-ously been in touch with Mrs. Carter. Mrs. Carter there-upon came to the plant and, according to Cunningham, inthe light of explanations given to her by Cunninghamcomposed and typed the actual wording of the letter. Thetext of the letter (G.C. Exh.4) reads as follows:We, the undersigned employees of the Dan CarterCompany, respectively [sic] request that NO elec-tionbe held concerning collective bargaining inrespect to wages,hours,conditions and [sic] em-ployment of the Dan Carter Company.Cunningham then circulated the letter among the em-ployees for signatures during the balance of the mcrningwork hours. Eleven of the 15 union cardsigners(includ-ing two who had signed at Cunningham's behest sub-sequent to the January 16 meeting) and one noncardsigner, signed the letter. Cunningham then had the officesecretary type an envelope addressed to Dean, went toEnglish from whom he borrowed sufficient money tocover postal registration costs, and, making use of a com-pany car with Englirh's permission, went to the post of-fice and mailed the letter to Dean by registered mail anda copy by ordinary mail to Carlton, both addresses beingsupplied by someone in Respondent's office. He returnedtoRespondent's plant about noontime, and went toEnglish's office where he informed English that he hadgotten the letter off.On January 31, Foreman English handed to each offour employees - Alday, Quinn, Holm, and Thompson -a written notice (G.C. Exh. 2) reading as follows:TO WHOM IT MAY CONCERN:Any further malingering or talking on company timewill result in immediate dismissal.JAMES ENGLISHSUPERVISOR MILLDAN CARTER CO.These four signed union cards at the January 16 meet-ing and were the only shop employees who did not signthe January 26 letter opposing an election. (Quinn, Al-day, and Holm refused to sign; Thompson was absentfrom the plant that morning and hence was not shown theletter.) 15In reference to this matter, it is clear both from theGeneral Counsel's evidence and that of Respondent thattalkamong the employees, and between them andforeman English, during working time was a frequent andregular occurrence - a characteristic of employment inthe shop - and not frowned on unless it resulted in con-versational gatherings of employee groups. English un-derlined and illuminated the picture when he testified inrelation to talking, that "We have one of the freest shopsyou've ever seen," and when he further testified that hehad never before issued any such written warnings. It isclear from the entire record that in the days following theJanuary 16 meeting, the Union was a leading topic ofsuch conversations, in some of which English par-ticipated, and that they were abundant in volume andremained so when the employees later split into two op-posing groups as a result of the antiunion leadership takenby Cunningham, with the prounion group narrowed downto the four employees here concerned, as everyone knew.With these basic underlying facts in mind, ForemanEnglish testified that, beginning a couple of days after theJanuary 16meeting, these four employees bunchedtogether talking and, as other employees passed by, en-gaged them as well in conversation; that the work produc-tion of the four declined and he could not "get any workout of them"; and that he orally warned them "at least,two to three to four times" and then composed and gavethem the written notice. English (who previously testifiedthat he did not know what the four weretalking about intheir allegedly many talking interludes) stated that at thistime these four were continuing to speak up for the union" The least that the record warrants is a finding, supported by thenecessary implications of Cunningham's and English's testimony and thesurrounding circumstances,that the letter was the product of the jointconsultations between Cunningham and English,and one which Englishsupported and encouraged Cunningham to advocate15These four prounion employees likewise were not present at an em-ployee gathering at the endof workthe previous day, January30, at whichMrs Carterplayed a tape recording she had made of the conversation shehad had earlier that day concerning the election matter with Mr Dean ofthe Board's staffBut the skimpy evidence as to how English passed outword of the meeting to the shop employees fails to show that these fourwere intentionally excluded 318DECISIONSOF NATIONALLABOR RELATIONS BOARDcause,in contrast,as I interpret his testimony,to a reduc-tion in the volume of talk relative to the Union on the partof the others,that is, those who had signed the January 26letter.English also described Thompson as an employeewho had always talked excessively.Under examinationby Respondent'scounsel,Cunningham testified thatthese four talked"an awful lot."Under later examinationby counsel for the General Counsel,he stated that thefour began their excessive talk about a month beforeJanuary 31,and then as beginning after the January 16meeting.He also describedAlday asa fairly quiet manwhen the other three would leave him alone and in thisline of examination sought,as I read his testimony, toplace Aldayin no worse light than any other employee inthe shop.Other of Cunningham's testimony makes clearthat the ferment of discussion among the employees afterJanuary 16 pertained to the Union,including the divisionof opinion he stated later developed over this subject, thatis,when he and other employees favored dropping theUnion these four"other guys" were holding out for theUnion.As to thefour employees,a composite of theirtestimony is that talk among the employees was common,that there was much talk about the Union and theprospective election after the January 16 meeting, andthat theyhad not been previously warned orally asEnglish assertedthey had.On the basis of the foregoing testimony and other cir-cumstances of record, I think the true facts are, and Ifind,as to Respondent's contention of excessive talk bythese four,that there was an exceptional volume of talkamong all the employees relative to the Union from justafter the January 16 meeting until just after the signaturesand mailing of the January 26 letter;that between Janua-ry 26and 31 there was more talk on the part of three ofthe four dissenters(those otherthan Alday)than on thepart of those who had signed the January 26 letter, andthat this talk related to their continued espousal of theunion cause despite the action of the others in signing thatletter;but that the talking on the part of these three inthese finaldaysdid not in any significant degree exceedthe levels at which all employees had talked in the Janua-ry 16 to26 period. I further find,as intimated above, thatAlday wasone of the least talkative of all employeesthroughout this entire period.In the circumstances, I findthat English issued the warning notices to these four em-ployees because of the nature of their talking,that is, theircontinued support of the union cause,and not because ofany infringement of plant discipline or reduction ofproductive output.On January 31, employee Retherford gave a swornstatement(G.C. Exh.8) to Board Representative DeaninTallahassee, presumably responsive to unfair laborpractice charges filed thatday by the Union.On a laterday not certain on the record,but which I conclude fromcertain evidencewas Friday, February3,16Retherfordquit his employment for reasons not at issue herein. Onthe followingTuesday orWednesday,he went to seeForeman English with reference to getting his job back.Just what all transpired in his conversation with Englishis not clear from Retherford's testimony except that, ac-cording to him, he told English he was through with theUnion and wanted to or was going to see Mrs.Carter totell her this and talk to her about coming back to work."According to Retherford,during the session with English,the latter,in effect at Retherford's request,calledMrs.Carter at her home and arranged for Retherford to talkwith her.Retherford,who had made no mention of hispretrial statement in talking to English,then proceeded toMrs. Carter'shome.There,according to him, he ex-pressed to her his wish or inclination to return to workand volunteered to her that he was through with theUnion and that he had given,and had with him, a copy ofa sworn statement he had given to Dean.According toRetherford (who testified that he"wanted"to show thestatement to Mrs. Carter),Mrs. Carter then asked him tolet her read the statement,he handed it to her,and sheread it,following which she told him to "go on and go towork"and he replied that he was"thinking"about doingso.Retherford then accompanied Mrs. Carter while sheshowed one of her rental houses to a prospective tenantand, when the two returned to Mrs. Carter's home, Mrs.Carter,according to Retherford,asked him and he agreedto let her keep the statement.A day or so later, Rether-ford met again with English,atwhich time he informedEnglish he had told Mrs. Carter that he was "probably"coming back and that he was forgetting about the Union(towhich latter statement English replied that he was"glad"). In connection with returning,Retherford toldEnglish he wanted to come back but had another job withmore money and as a result it was agreed that Retherfordshould receive a 25-cent-per-hour increase.He thenreturned to work. On two or three subsequent occasions,according to Retherford,he asked Foreman English forthe return of his statement, and on one of these occasionsEnglish told him Mrs. Carter wanted to keep the state-ment and on another told him that he had forgotten "toget it."Mrs. Carter's testimony is that she had no advanceword of Retherford's visit to her home and that after sheinvited Retherford in he said he wanted to talk with her.Then,she testified,Retherford said he wanted to put "thewhole thing on the table";that when he quit he had givento Foreman English an untrue explanation for his depar-ture and explained to her the real reason;that he also said"You ... maynot like me any more.... I don't knowwhat'llcome of me after the statement I've given,but I'mgoing to tell you everything I've done"; that he said hehad given to Dean an affidavit containing statements hewished he had not made;that he took the copy out of hispocket saying he wanted to show it to her; that Rether-ford said "these people"wanted him to "mail it" but hewanted her to have it and, apparently handing it to her atthis juncture, said "I'm giving it to you." Then, shetestified she read part of the statement and after question-ing Retherford regarding one portion of the statementRetherford said"Now, it's yours. I'm through with theUnion." Then,she testified,the affidavit "was put away,"she and Retherford went on the real estate journeydescribed by Retherford, and, after they returned to her16While Retherford speculated that he quit about January 26 or 28,other evidence indicates that he was still employed at the time he gave thepretrial statement on January 31 Since he seemed relatively confidentthat he quit on a Friday,I conclude the quitting date was February 3' °English did not testify about this conversation or a second one he hadwith Retherford after Retherford talked to Mrs Carter as hereinafterdescribed DAN CARTER COMPANY319home, she told Retherford that if he wanted to return towork to see English and tell English the truth about whyhe had quit and why he had given an untrue reason.Asa supporting witness, Respondent called employeeToruno, who was performing some work at Mrs. Carter'sresidence on the day she and Retherford met. Torunotestified that he was present during the entire initial con-versation between Retherford and Mrs. Carter; thatRetherford handed Mrs. Carter the statement and toldher he wanted no further part of the Union and was "sickand tired of all this"; and that Retherford, alluding totelephone calls from unidentified parties, further said hewas "supposed to mail" the statement but was not goingto do so and said "I'll give it to you." Called in rebuttal,Retherford testified that Toruno was not present in theroom, but was "working out back," while he was talkingto Mrs. Carter; and confirmed his previous testimony thathe showed the statement to Mrs. Carter to read, and laterlet her keep it, each in response to her correspondingrequests. 18The narrow question presented is whether, afterRetherford referred to his having given the statement andto having the copy with him, he thereupon gave the state-ment to Mrs. Carter without more, as Mrs. Cartertestified, or pursuant to her request to read it, as Rether-ford testified.Very real difficulty surrounds the resolu-tionof this conflict.19 For from Retherford's owntestimony and the surrounding circumstances, it is abun-dantly clear that in making his abject approach to Mrs.Carter relative to regaining his job, Retherford was fullyprepared to show her the copy of his statement. That, nodoubt, is why he had brought the statement with him. Onthe other hand, on all the record evidence and herdemeanor, I am satisfied that Mrs. Carter is the kind ofperson who would have seized any opportunity, of thekind plainly presented to her by Retherford, to becomepossessed of evidence given to the Board in support ofthe Union's unfair labor practices then already on file.But precisely because the statement was adverse to Mrs.Carter's interests, itmay be doubted that Retherfordwould have been disposed to turn the actual statementover to Mrs. Carter unless necessary;i.e.,unlessrequested to do so. And having obtained his job back,with a pay raise, it would seem that at the time of thehearing Retherford would have had good reason to testifythat he had given the statement to Mrs. Carter absent anyrequest on her part (or, at least, would have had no stronginterest inducing him not so to testify), if that had beenthe truth. Finally, on an examination of all the testimonyof record given by Mrs. Carter and by Retherford, and acomparison of their demeanor, I consider Retherford themore trustworthy of the two witnesses. Accordingly, Icredit Retherford's testimony and find that he gave thecopy of his statement to Mrs. Carter pursuant to herrequest to read it.At 10 a.m. on Thursday, April 27, Foreman Englishaddressed the shop employees. He referred to the factthat he and the bulk of the employees had received sub-penas (apparently issued at the behest of the GeneralCounsel) to appear at the hearing herein on the followingTuesday, May 2; stated that the men were nervous andupset and referred to the dangers of injury the men facedifworking under such conditions; and said the plantwould be closed that evening until, as employee witnessesvariously testified, "this thing was settled," "until thiswas over," "until after we get through up there" ("there"connoting the Federal building where the hearing was tobe held); and that if the "shop went Union" the menwould be cut to 40 hours per week and, because of theloss of overtime, would lose money. Asked by some em-ployee how long the plant would be closed, English ad-mittedly stated that he did not know-that it might beclosed "one day, two days, ten days, or ten years." Laterthat day, English notified the employees that the plantwould operate on the next day, Friday, to complete someorders, which was done.20On Friday, there was posted on the plant door, alongwith a Board subpena served on Respondent, a noticecomposed by Mrs. Carter and posted at her directionreading as follows:Our company is the victim. Until justice is done, thecompany is forced to close its doors.In connection with this cessation of production opera-tions,Mrs. Carter, on her own initiative, called the editorof the local newspaper - the Tallahassee Democrat - andthrough him arranged to give and gave to a reporter ofthat paper an account of her decision to close the plantwhich appeared in that newspaper on Friday, April 28,the day operations actually were brought to a halt. Mrs.Carter admitted at the hearing that the account publishedaccurately reflects what she said to the reporter (with theexception of two words, only one of which need be and isnoticed hereinafter). In the opening sentence, the articlerefers to Mrs. Carter's decision to close the plant. It thenrefers immediately to Mrs. Carter's charge that "four men`duped'her employees into joining the CarpentersUnion" (in her testimony, Mrs. Carter identified thesefour as the ones who did not sign the January 26 antielec-tion letter but testified that she used the word "coerced"rather than "duped"). The article then sets forth at lengthMrs. Carter's version of events of the case and certainmatters at issue herein, in the course of which there is at-tributed to her the statement that, due to the emotionallycharged atmosphere, it would be too dangerous for theemployees to work- "fingers are cut off under the best ofconditions." The article then sets forth various reasonsgiven by Mrs. Carter as to why it would be burdensome,financially or otherwise, for the plant to operate underunion rules; refers to her inquiry of a Board representa-tive whether his agency would put up the funds necessaryto operate under union conditions and his alleged nega-tive reply; and concludes by quoting the following re-marks of Mrs. Carter:The people should wake up and know that theunions, backed by the federal government, are takingover the country.18 It is undisputed that Retherford never requested Mrs Carter per-sonally to return the statement10The witness Toruno obviously gave so curtailed an account of theconversation between Retherford and Carter (at a meeting which hetestified consumed about a half hour) that I do not think it can be relied ontoprovide an accurate account of what was said or in what orderMoreover, in observing his demeanor and his expression of pronouncedantiunion feelings, I gained the impression at the hearing that he wasstraining to testify in Respondent's interestsHence, after careful con-sideration of it, I have in effect decided to disregard his testimony20During the course of Friday, English gave to several employees thesame vague indications as to how long the plant would be closed, e g , "un-til this was over," "until we go to court and its all over," but again did notstate whether or when the plant would resume operations 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing,Mrs. Carter variously testified that sheclosed the plant because the men were emotionally upsetand to protect them from accidents;that their receipt ofthe subpenas was the "straw that broke the camel'sback";that she could not say whether or when she wouldreopen the plant;and that she would not reopen the plantunder the present conditions of "harassment"which shedefined,without supporting evidence in the record, as in-cluding:. constantly receiving registered letters, delugedwith these problems that you have no knowledge of,you have your telephones ringing constantly at homeand in the mill people slamming up-such people asthisHolm-interfering with these employees,callingthem,threatening,yes, its harassment.21In further testimony,Mrs. Carterengaged in apparentcontradictions,e.g., (1) that while the plant was closed,the employees had not been laid off or terminated;and (2)that,on the one hand,she planned to complete unfilled or-ders but, on the other,did not know whether she wouldopen the plant again.22The language of the notice Mrs. Carter had posted onthe plant door,the fact that she posted such a notice oncloseddoors,her concurrent statements to the press andher causing their publication to the entire community, hertestimony at the hearing,and other of her conduct asfound herein,all combine to establish,as I find,that Mrs.Carter brought production operations to a halt, anddeliberately left the employees in suspense as to whetheror when they would be resumed,as an act of retaliationand defiance directed against all having any hand in in-volving her in this proceeding:the employees who had in-itiated the union activity,theUnion which filed thecharges, the Board which investigated the case againsther Company and caused the proceeding to come to hear-ing, and the four employees who had declined to abandonthe union cause.Itmay well be that Cunningham andothers were nervous and upset over the necessity to ap-pear at the hearing.But I do not consider whether in dif-ferent circumstances such an atmosphere would warranta cessation of operations for some corresponding period,for that question is not presented here.What this casepresents is evidence which leaves no room for any but theconclusion that the asserted emotional atmosphere andworking hazards were but a pretextual and, indeed,trans-parent disguise cast over an act springing from deep andsweeping antiunion and antiregulation motivations onMrs. Carter's part.The evidence further indicates, and Ifind,that the plant was closed,not pursuant to a decisionpermanently to cease operations or to go out of business,but one to suspend operations only for a temporary if in-definite period, in short, a temporaryand discriminatorylayoff, of the productionemployees concerned.As previously found,Respondent made no reply to theUnion's letter assertingmajority representation andrequesting recognition and collective bargaining, whichMrs. Carter receivedon the afternoonof January 23. Atthe hearing,Respondent sought toestablish that,despitethe languageof the cards, those whosignedat the January16 meetingwere led to believe by what Carltonthen saidthat the objectof signingthe cards was merely that of ob-taining an election.In this situation, carefulconsiderationmust be given to the pertinenttestimony - that of Carltonand of theemployees.Passingover Carlton's descriptionof hisrather exten-sive preliminaryremarks'23 the essenceof hismore per-tinent testimony is: that in passing out the cards,he readthe languageof the card aloud to thegroup and in doing soexplainedthat the cardmeant exactlywhat itsaid - "thatyou areauthorizingthe Union to be yourcollective bar-gainingagent";that he explainedthat if 30percent ormore cards weresigned, itwas the Union'spracticesimultaneously to file a petitionwith theBoard requestingan election and to makea written requestfor recognitionfrom the employerand that he would follow thisprocedurein this case; that he furtherexplained that ifafter thesesteps were taken the Respondent were to en-gage in intimidation or coercion in the preelection periodthen, should the Union have a card majority,there wasthe possibility that the Boardmight"certify" the Union"withoutan election"; that he did not tell theemployeesthat the only purpose of the cardswas to get an election;and that he told the employees they wouldnot be askedto join theUnion untilitwas certified.Each of the 13 employeeswho signed union authoriza-tioncards at the January 16meeting was called to thestand by counsel for the General Counsel,who, in themain, limitedhis directexamination to obtainingconfir-mation ofthe employee's signature and to establishingthat 10 of the 13 had readthe languageof the card beforesigning it (including one employeewho had the card readto him by a coworker). The more extensive testimonyconcerningwhat Carltonhad or had not said relative tothe cardswas then developed in cross-examination bycounsel for Respondent, followed in the bulk of cases bysome redirect examinationby counsel for the GeneralCounsel.Iam attachingas Appendix A to thisDecision a sum-maryof and quotations from the testimonyof each of the13 employees.As thatsummary shows,and as is evenmore evident from reading the complete testimony, theemployee witnesses were plaguedby the lackof an accu-LiMrs Carter first testified that she had been called at her home byvarious employees who were "very upset" because they had received sub-penas accompanied by requests that they contact the local Labor Temple(presumably the Union)so that Mr Fawcett,counsel for the GeneralCounsel, could interview them But according to her further testimony,the only employee who called her was Cunningham,who allegedly toldher that he(and perhaps others)did not want to be interviewed and askedher advice She testified that she consulted an attorney and passed on toCunningham the attorney's advice that those who did not want to be inter-viewed should tell the Union that, while stating also that they would behappy to meet Fawcett at the hearing22For his part,Foreman English testified that the decision to close theplant was made by him and Mrs Carter and came about as a result of Cun-ningham having told English that the men were nervous and upset by theprospective"hearing" and that he would rather go home, that he, English,had a discussionwith Mrs Carter,and that she said that closing the plant"probably wasthe thing to do " He gave further testimony suggesting thatthe purpose was merely to close the plant for the duration of the hearing,but he declined to state that,and asserted that he did not know whether,the plant would reopen at the conclusion of the hearingFor mypart, I amsatisfied thatthe decision to close the plant was thatof Mrs Carter, thatshe is the onewith whom restedor rests the decision as to reopening theplant, and that English's testimony on these matters,and his various state-ments to the employees,are to be evaluatedaccordingly21These concernedintroducinghimself,a descriptionof the Union, itsorganizatiQnal set up, internal procedures and benefits,the advantages ofcollective bargaining,an explanation of employees'self-organizationalrights, etc DAN CARTER COMPANYrate recollection as to the specific statements or wordsCarlton had made or used, a deficiency which remainedevident despite the leading questions put to them bycounsel for Respondent. In any case, considering theirtotal testimony, no employee was able to give unqualifiedor convincing testimony that Carlton made any statementto the effect that the cards would be used for election pur-poses only. Some testimony that Carlton made state-mentsto this effect was given by employees Thompson,Bernhardt, Quinn, Wester, and Cunningham, usually inresponse to leading questions put by counsel for Re-spondent.But atsome point in their testimony all of theseemployees conceded their uncertainty of recollection astowhat Carlton had said. For this reason, in the endQuinn, Wester, and Thompson admitted they could notstand by their earlier testimony. Bernhardt's testimony Iconsider of no value because he admitted at the outsetthat, due to his deafness, he did not hear all that Carltonsaid; because he receded to the position later that use ofthe cards "for an election only" was merely "all I under-stood it to be"; and because he also finally admitted thathe did not actually remember "just what [Carlton] didsay now." I likewise discredit the corresponding portionsofCunningham's testimony, partly because of hisadmittedly uncertain recollection; because his earlytestimony that Carlton explained to the employeesthat the card "was not a membership card, but it wasonly for an election" refers, as other of Cunningham'stestimony and that of Carlton and other employeesindicates,and asIfind, to Carlton's explanation thatthe employees would not be asked to become unionmembers unless the Union won the contemplated elec-tion;and because a reading of all of Cunningham'stestimony and his demeanor on the stand satisfy methat he had, in fact, no true recollection that Carltonmade a specific statement to the effect that the cardswould be used solely for purposes of obtaining anelection.24 Indeed, a careful review of the entire body oftestimony these employees gave convinces me that allthat these employees actually could recall was that Carl-ton said that the Union would file a petition for an elec-tion if enough cards weresigned,and that the morass ofhazy, uncertain, and unpersuasive testimony into whichthey fell on the question whether Carlton said the cardswere only for an election was primarily the product of thefact that, in his remarks, Carlton placed primary emphasisuponan electionas the immediate goal of the Union. Cf.Henry!. Siegel, Co., Inc.,165 NLRB 493. In short, I amsatisfied that such testimony as was elicited from theseemployees to the effect that Carlton said the cards wereonly for an election represented their subjective impres-sionsrather than any actual clear and definite recollectionon their part.On all the testimony, I find that Carlton did not tell theemployees that the sole purpose of theirsigningthe cardswas to obtain an election.25 Of course, if in his remarks24There is other employee testimony that Carlton said "there had to bean election " But in none of these cases did these employees testify thatCarlton then said anything else to the effect that the cards would be usedsolely for this purpose, some of this testimony was receded from, andsome of it was to the effect that Carlton said there had to be an election be-fore the employees couldjoin the Union, or before the Union "could comein the Company " This sort of testimony does not warrant a finding thatCarlton made any statement that the Union would not use the cards forany purpose other than in support of the election petition321about the cards Carlton had restricted himself toenvisag-ing an election as a consequence of their signature, thecardsmight well be said to have conferred no otherauthority, even if he had not, inhaec verba,have said thecards would be used solely for election purposes, for sucha limitation would seem to arise by fair implication. Buton evidence I have credited, Carlton did not so restricthimself but, rather, read the language of the card aloud toall signers, explained that the language meant just what itsaid, and stated that he would demand recognition fromRespondent (as was done), as well as petition for an elec-tion, on the authority of the card designations. In thesecircumstances, I conclude that the cards must be deemedadequate designations of the Union as bargaining agent ofthe signing employees.ULTIMATEFINDINGSAND CONCLUSIONS OF LAWA. Alleged Independent Violations of Section 8(a)(1)By Foreman English's interrogations of employeeRetherford concerning his prospective attendance at theJanuary 16 union meeting and concerning what or howmany employees had attended and had signed unioncards; by Carter's statements to the employees on Janua-ry 23 that she would close the plant if the Union came in(and by the similar statements made by Foreman Englishto employees Thompson, Holm, Alday, and Retherfordand on another occasion to a group of employees); byForeman English's statement to a group of employeesthat any employee who spoke up for the Union wouldprobably be penalized by a reduction in working hours;by Foreman English's remark to employee Alday that hewas not going to let a lot of agitators talk him out of a joband his simultaneously encouraging or soliciting Alday tosign a letter to drop the Union; by Foreman English'sstatement to employee Holm that when "this was allover" he would probably be without a job; by the conductof Foreman English in promoting, and of Mrs. Carter inassisting in the preparation of, the antielection letter ofJanuary 26; by the warning notices issued by ForemanEnglish to employees Alday, Quinn, Holm, and Thomp-son; and by Mrs. Carter's requesting and receiving fromemployee Retherford a copy of the investigative state-ment he gave to the Board authorities; all as heretoforedescribedand found, Respondent interfered with,restrained, and coerced its employees in the exercise ofthe rights conferred upon them by Section 7 of the Actand thereby engaged in unfair labor practices violative ofSection 8(a)(1) ofthg Act.B.Alleged Violation of Section 8(a)(3) of the ActBy its conduct in temporarily terminating its produc-tion operations on April 28, and thereby temporarily lay-ing off its production employees, all as heretofore found,25 In reaching this conclusion, I also rely not only on the testimony ofCarlton but on that of employee Holm, with whose demeanor I wasfavorably impressed As noted in Appendix A, Holm testified that Carltontold the employees that the cards might "sometimes" be used by theUnion as bargaining agent without an election I have also given weight tothe fact that various employees testified that Carlton said he would file foran election if sufficient cards were signed without adding, of their own in-dependent recollection, that he also said this would be the sole use towhich the cards would be put 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent discriminated against its employees todiscourage membership in the Union,in violation of Sec-tion 8(a)(3) and(1) of the Act.C. Alleged Violation of Section 8(a)(5) of the ActRespondent does not contest the appropriateness of thebargaining unit set forth in the complaint, and on theevidence I find that such a unit is appropriate for collec-tive-bargaining purposes, viz:All production and maintenance employees includ-ing installers and truck drivers, employed at Re-spondent's mill at Tallahassee, Florida; but exclud-ing all office clerical employees, guards, watchmenand supervisors as defined in the Act.Nor does Respondent contest the fact, which I find onclear and undisputed evidence, that on January 16, 13,and by 2 or 3 days later, 15 of the total of 16 or 17 em-ployees in this unit had signed the cards designating theUnion as bargaining agent.26 And it is also clear and I findthat, on and after January 23, Mrs. Carter deliberatelyfailed to make any response to the Union's letter seekingrecognition and bargaining, and thus failed and refused tobargain collectivelywith the Union as the majorityrepresentative of the employees in the appropriate unit.Ihave already dealt with and rejected as not supportedby the evidence Respondent's contention that Carlton in-formed the employees that the cards they signed would beused only in relation to the petition for certification, i.e.,to obtain an election; and that the cards were effectivedesignations of the Union as bargaining agent of the em-ployees. There is likewise no sufficient basis for accept-ingRespondent's contention, barely mentioned in itsbrief, that it had a good-faith doubt of the Union's majori-ty.Respondent made no such assertion at the time.Moreover, from what employee Retherford told ForemanEnglish on January 17, and on all the evidence and cir-cumstances of record, including those surrounding and in-volved in Mrs. Carter's remarks to the employees onJanuary 23, those surrounding the origin and circulationof the January 26 antielection letter, and Mrs. Carter'slater statement to the press that the employees had joinedthe Union, I am satisfied and find that prior to January23, or by that date at the latest, English and Mrs. Carterknew that a majority of the employees had previouslysigned union authorization cards. Indeed, Mrs. Carter'stestimony indicates that at the time of these events shewas relying on the employee signatures to the antielectionletter of January 26 as having disposed of the majorityclaim of the Union, rather than on any genuine an-tecedent doubt that a majority had signed the authoriza-tion cards. But the signatures to that letter must be disre-garded because they were plainly the coerced result ofRespondent's contemporaneous unfair labor practices,including, particularly, Mrs. Carter's January 23 threat toclose the plant. Accordingly, I find and conclude thatMrs. Carter's failure to respond to the Union's requestwas not due to any genuine doubt on her part that amajority of the employees had signed the cards, but,rather,with knowledge that a majority had signed, sheand English set about to (and did) vitiate any prospect ofa fair election and thus to wipe out such representativestatus as the Union had been accorded by the cards. Inthese circumstances, the cards are appropriate proof oftheUnion's majority and, in disregarding the Union'srequest, Respondent failed and refused to bargain collec-tively with the Union as the representative of a majorityof Respondent's employees in an appropriate bargainingunit, in violation of Section 8(a)(5) of the Act.The unfair labor practices found above are unfair laborpractices affecting commerce within the meaning of theAct.Respondent has not engaged in any other unfairlabor practices charged or at issue herein.III.THE REMEDYThe order I recommend that the Board issue, set forthbelow, requires Respondent to cease and desist fromfurther violations of the character found, including abroad injunctive provision coterminous with Section8(a)(1) of the Act in view of the scope and gravity of theunfair labor practices found and the consequentlikelihood of their repetition.The order likewise contains provisions for affirmativeaction on Respondent's part which I consider necessaryto remedy Respondent's unfair labor practices and other-wise effectuate the policies of the Act. Thus, the order Irecommend requires Respondent to offer to the em-ployees it discriminatorily laid off on April 28 immediateand full reinstatement to their former or substantiallyequivalent positions and to make them whole for any lossof earnings suffered as a result of Respondent's unlawfulconduct. Backpay shall be computed in the manner setforth in F.W. Woolworth Company,90 NLRB 289, withinterest added thereto in the manner set forth in IsisPlumbing & Heating Co.,138 NLRB 716. The orderlikewise requires Respondent to bargain, upon request,with the Union; to rescind and expunge from its person-nel records the warning notices issued to employees Al-day, Holm, Quinn, and Thompson on January 31; and topost the customary notices. I should add that I have in-cluded the affirmative bargaining provision in the order,not only because of the finding of refusal to bargain andthe need to remedy that violation, but as a step I considernecessary to remedy Respondent's other unfair laborpractices in all the circumstances of this case, includingthe effect of Respondent's other unfair labor practices inprecluding a fair election, even if it were to be found thatRespondent's conduct was not such as to have warranteda finding of violation of Section 8(a)(5) of the Act.Upon the foregoing findings and conclusions and uponthe entire record of the case, I recommend that the Boardissue, pursuant to Section 10(c) of the Act, the following:ORDERDan Carter Company, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Failing and refusing to bargain collectively withCarpenters Local Union No. 2139, United Brotherhoodof Carpenters & Joiners of America, AFL-CIO, as theexclusive representative of its employeesin a bargainingunit consisting of all productionand maintenance em-26There were 16 employees in this unit at the pertinent times, excludinga person named Jordan Even if Jordan were included, the Union had aclear majority, hence, it is unnecessary to determine whether Jordan be-longs in the unit, a matter left in such a state of uncertainty by MrsCarter's vague and obscure testimony as to be impossible of intelligentdetermination on this record DAN CARTER COMPANYployees, including installers and truck drivers, employedat its mill at Tallahassee, Forida, but excluding all officeclerical employees, guards, watchmen and supervisors asdefined in the Act.(b)Laying off or otherwise discriminating against itsemployees to discourage membership in the above-namedor any other labor organization.(c)Coercively interrogating its employees concerningtheir union activities; threatening to close its plant or tocease production operations because of the union ac-tivitesof its employees; threatening employees withreduction of working hours or loss of employmentbecause of their union activities; attempting to bringabout the disaffiliation or disassociation of its employeeswith the above-named or any other labor organization byinitiating, participating in, or materially assisting the con-duct of, any corresponding movement or course of actionamong its employees; issuing warning notices to its em-ployees merely for the purpose of retaliating against themon account of their self-organizational activities or ofdiscouraging such activities on their part; requesting anyemployee to provide it with or to permit it to read anyevidentiary statement given by such employee in thecourse of an investigation conducted in the adminstrationof the Act; or in any other manner interfering with,restraining, or coercing its employees in the exercise ofany of the rights conferred on employees as set forth inSection 7 of the Act.2.Take the following action necessary to effectuatethe policies of the Act:(a)Upon request, bargain collectively with CarpentersLocal Union No: 2139, United Brotherhood of Carpen-ters& Joiners of America, AFL-CIO, as the exclusiverepresentative of the employees in the bargaining unitdescribed above with respect to rates of pay, wages,hours of employment, and other conditions of employ-ment, and, if an agreement is reached, embody it in asigned contract.(b)Offer to all employees within the above-describedunit whom it laid off incident to its cessation of produc-tion operations on April 28, 1967, immediate and fullreinstatement to their former or substantially equivalentemployment, without prejudice to their seniority or otherrights and privileges, and make them whole for any lossof wages they may have suffered as a result of Respond-ent's discrimination, in the manner set forth in the sec-tion of this Decision entitled "The Remedy."(c)Notifyany of the above-named employeespresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.(d)Rescind the warning notice given on January 31,1967, to employees Alday, Holm, Quinn, and Thompsonand expunge said notice from the personnel records of thesaid employees. This provision shall not prevent Re-spondent from issuing or enforcing reasonable notices orshop rules for business reasons, provided that any suchaction is not taken for the purpose of retaliating againstits employees for any organizational activity or for thepurpose of discouraging organizational activity.(e)Preserve and, upon request, make available to theBoard and itsagents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all other323records necessary to analyze and compute the amount ofbackpay due and all other rights under the terms of thisOrder.(f)Post at its plant in Tallahassee, Florida, copies ofthe attached notice marked "Appendix B."27 Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 12, shall, after being duly signed by theRespondent's authorized representative, be posted byRespondent immediately upon receipt thereof, and shallbe maintained for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(g)Notify the Regional Director for Region 12, inwriting,within 20 days from the date of receipt of thisDecision, what steps it has taken to comply herewith.282' In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "2e In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."APPENDIX AEmployee Thompsontestified that Carlton explainedthat "You would get a group together, and then youwould ... sign cards ... stating that you did want to be-long, or you did not want to belong, and if the majority ofthe people in this particular place wanted to go ahead andjoin the Union, then they would have a vote. If the shopwent union, why then there would be a bargaining system.Thompson further testified that when Carlton dis-tributed the cards he said those so minded should sign butthat it was merely a "request." Asked to state what wasmeant by "request," Thompson replied "To see that if wecould have enough men in the shop to go ahead and goUnion," but on cross-examination responded in the affir-mativewhen asked if thesigning"was just a mererequest to hold an election." On further cross-examina-tion, Thompson was asked if Carlton had told the group"that the purpose of signing this card was to get an elec-tion," to which he replied "To see how many we could getthat would be in favor of joining the Union" and furthertestified that the purpose, as he understood it, was notthat of joining the Union "at that particular time." Onredirect,Thompson testified that Carlton said that, ifenough cards were signed, the Union would file a petitionand the cards with the Board and that he could not re-member whether Carlton said an election was the onlything the cards could be used for.Employee Holmtestified that in explaining the purposeof the card, Carlton said it authorized the Union to act asbargaining agent and that if 30 percent of the employeessigned, the cards would be filed with the Board with apetitionforan election.On cross-examination, hetestified that Carlton did not state that "signing this cardwas just for an election." He further testified that, in addi-336-845 0 - 70 - 22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion to stating that the cards would be used to petition foran election if 30 percent or more were signed, Carltonalso said that "sometimes an electionwere not necessa-ry" for the Union to use the cards as bargainingagent-that Carlton said "It was done with a hearing,where an election was not held."Asked to state everything Carlton had said,EmployeeAldayadmittedly could not recall particulars but testifiedthat, so far as he could recall, Carlton said that if therewere obtained "a big enough majority to hold an election(or `if we could form a Union,') the Union would standbehind us." Later, Alday testified that Carlton did notstateat the time of signing the cards that the Unionrepresented the employees without the necessity of anelection but rather, as "the way I see it," Carlton said thatthe "Union would stand behind us in trying to get an elec-tion and in even further-after the election, if the Unionwon."Employee Retherfordtestified that Carlton told the em-ployees there would be an election- that "the card was tosee whether we could get the majority of the ones thatwas at themeeting tosign them, and that he would mailthem off somewhere-I don't recall where-to see ifthere was enough of us signed them to have an election";and answered in the affirmative in response to leadingquestions put by counsel for Respondent to the effect thatCarlton had said there would be an election if a majoritysignedand that Carlton said "there had to be an election."He further testified that Carlton said that 30 percent"Would be enough to have an election, that there wouldbe an election." Later asked whether Carlton had said"that there would bean electionor did he say that therehad to be" one, Retherford testified that Carlton had said"there would be an election."Employee Bernhardtfirst responded "That's right,"when asked by Respondent's counsel if Carlton had saidthatsigningthe card "was just for election purposesonly?" Asked then to recall all that Carlton had said,Bernhardt stated "Well, I'm a little hard of hearing so Ididn't understand everything he said," but he understoodthat Carlton "wanted to get so manyto sign thecard" andthat "it would not have anything to do with us being in theUnion by signing," but Carlton "just wanted to know theones ...that would sign the card.... And so they couldrepresent the Union"; and that "we had to havean elec-tion before we could get in the Union, see, or before theycould do anything about it." He then testified again thathe could not remember all that Carlton had said, follow-ing which he was asked if Carlton's statement "was thatthe signingof this card was for an election only" and heresponded "That's all-that's all I understood it to be."Asked what Carlton had said about percentages, the wit-nessreplied if "30 percent was-voted-that he could dosomethingabout it, could automatically work on theUnion-took 30 percent." Subsequently he was askedwhether Carlton had said "that there had to bean elec-tion, or that there would be in the future an election,"Bernhardt stated he could not remember just what Carl-ton had said-"I don't remember just what he did saynow."Employee Huttodid not remember Carlton's "exactwords" about the cards but testified that Carlton ex-plained that "we would have to have, I believe, 30 per-cent to establish an election" and that "I think that after30 percent of us had signed the cards, that the Unionwould represent us at that time," and that "the cards wereto establish a vote."Employee Quinntestified that it was "hard to say"what Carlton had said about the cards. He went on to tes-tify that Carlton said that "If we had 30 percent of thepeople sign, we could get a vote - I mean - you know - anelection"; and that there would be a meeting with Carterto arrange the election. Asked if Carlton had said that thecard was just for an election, the witness responded "I'mnot certain whether he made that statement, just to get theelection, or not. But, I think so." The witness was laterasked whether Carlton had said that the cards "would beused to get an election or that it was just for an election"and replied "I don't recall exactly which" but "It was oneor the other of them" and "if I had to swear to it eitherway, I would say it would be for the election, not just forthe election." The witness then admitted that he could notrecall with any confidence what it was that Carlton hadsaid.Employee Daviscould not of his own recollection re-member anything Carlton had said. Asked if Carlton hadsaid the card was just for election purposes, the witnesscould not remember. He likewise could not rememberCarlton mentioning "30 percent" but then testified thatCarltonsaid"if30percentsigned the card-Imean-probably that would cause the Union to come in."Employee Westercould not recall what Carlton hadsaid other than when he handed out the cards he said "wewould sign some cards now for-election on this." Underleading questions then put by counsel for Respondent, thewitness variously testified that Carlton said the card "wasjust for election purposes only"; that "if 30 percent voted,then it would be an election"; that "if 50 percent signedthe cards, there would be no election." Later the witnesscould not recall whether Carlton said the "card was for anelection ... or was just or only for an election"; that Carl-ton said "It was for election," that "I know it was 'elec-tion' in it, but I don't know just how he spoke that."Employee Cablerengaged in long pauses when initiallyasked to state what Carlton had said at the January 16meeting, and otherwise exhibited a most limited and un-certain recollection. As to an election, all he could recallwas that Carlton said "we'd have to have an election tobecome a member of the Union." He later admitted thathe did not have a thorough recollection as to what Carltonhad said about an election.Employee Greentestified that when Carlton passed outthe cards he said "if you get 30 percent of the employees,that they could have an election," and that Carlton didnot state that if a majority signed there would "not haveto be an election." He later stated that Carlton said "if 30percent voted ... there had to be an election." Greenlater testified that Carlton said "it would take at least 30percent for them to even attempt to hold an election," andthat with respect to an election Carlton said "there had tobe an election for the Union to come in the Company."Asked whether Carlton had said "there had to be" or"there would be" an election, the witness paused forsome time and then stated "If I'm not mistaken, he saidthere would have to be an election before a union couldcome in the Company." Having earlier testified that Carl-ton said he would throw the cards away if less than 30percent signed, the witness later could not recall whetherCarlton had said this or had said he would throw the cardsaway if the Union lost the election. DAN CARTER COMPANY325EmployeeCunningham,underexaminationbyRespondent's counsel,first testified that Carlton said theUnion was trying to get as many cards signed as possible"for an election to be held. If they get enough cardssigned,then there would have to be an election";and thatCarlton also said that the card"was not a membershipcard,but it was only for an election."He then admittedthat he could not remember"just exactly"what Carltonhad said during the whole meeting but that,to the best ofhis recollection,Carlton explained what the employeeswere to expect from the Union through collective bar-gaining"ifwe had an election and we did go Union."Asked to recall what Carlton had said about"electionsand percentages,"he testified thatCarltonsaid "wewould have to have at least 30 percent before we couldhave an election"and that"there would be-would haveto be an election before we could be-could becomeunion members."He further testified Carlton said "hejust needed a certain percentage,you know,to have anelection held.That's about all I can remember of that";and that Carlton did not state an election would not benecessary if a majority signed.He later testified that Carl-ton said the cards "were to be filed only for an election...and that Carlton did not mention any other purposefor which they might be used.He later confirmed as cor-rect a statement in his pretrial affidavit that,when Carltonpassed out the cards,"He said that the Union was goingto request an election,and that if a majority voted againstthe Union,itwould be dropped and the cards be thrownaway."Employee Goffadmittedly could recall little of whatCarlton had said on any topic over a period which he esti-mated as about an hour and a quarter.He did say thatCarlton said that"by signing these cards,we could havea vote,and if we had enough of a vote for it, we stood agood chance of getting it ... of getting in the Union," buthe gave no testimony bearing on the question whetherCarlton said the purpose of the cards was merely to havean election.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our em-ployees that:WE WILL NOTdiscourage membership in Carpen-ters Local Union No. 2139, United Brotherhood ofCarpenters&Joiners of America,AFL-CIO, ordesignation of that Union as bargaining agent of ouremployees, by laying off or otherwise discriminatingagainst our employees because of their union activi-ties.WE WILL NOT threaten to close our plant or tocease production operations because of the union ac-tivities of our employees.WE WILL NOT threaten employees with reductionof working hours or loss of their jobs because of theirunion activities.WE WILL NOT coercively interrogate our em-ployees concerning the attendance of our employeesor occurences at union meetings,or concerning otherunion matters.WE WILL NOT request any employee to permit usto read or to have or retain possession of anyevidentiary statement given by such employee to theNational Labor Relations Board or any representa-tive thereof in the course of administering the Na-tional Labor Relations Act.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofthe right to join or not to join a union or to engage inor refrain from engaging in union or concerted activi-ties.WE WILL offer to the employees we laid off onApril 28, 1967, immediate and full reinstatementwith backpay, and WE WILL notify any of those em-ployees who may now be serving in the ArmedForces of the United States of his right to full rein-statement upon application in accordance with theSelective Service Act and the Universal MilitaryTrainingand Service Act, as amended, afterdischarge from the Armed Forces.WE WILL, upon request, bargain collectively withCarpenters Local Union No. 2139, United Brother-hoodofCarpenters& Joiners of America,AFL-CIO,as the exclusive representative of ouremployees in a bargaining unit consisting of allproduction and maintenance employees, includinginstallers and truckdrivers, but excluding all officeclerical employees, guards, watchmen and super-visors, and, if an agreement is reached, embody suchunderstanding in a signed contract.WE WILL rescind the warning notice we gave toemployees Alday, Holm, Quinn, and Thompson onJanuary 31, 1967, and expunge that notice from ourpersonnel records.DAN CARTER COMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 706,Federal Office Building, 500 Zack Street, Tampa, Florida33602, Telephone 228-7711.